Citation Nr: 1017097	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  06-15 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for another innocently 
acquired psychiatric disorder to include schizoaffective 
disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1982 to 
December 1983.  

This case initially came before the Board of Veterans' 
Appeals (Board) from an August 2005 rating decision of the 
RO.  

The Veteran testified before the undersigned Veterans Law 
Judge at a September 2006 hearing held at the RO.  A copy of 
the hearing transcript is of record.  

In August 2007, the Board remanded the case to the RO for 
additional development.  

A review of the record reveals several different diagnoses of 
psychiatric disabilities including diagnoses of 
schizoaffective disorder and depression.  

The United States Court of Appeals for Veterans Claims 
(Court) has recently held that claims for service connection 
for PTSD may encompass claims for service connection for all 
diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009).  

Accordingly, the Board has recharacterized the matter on 
appeal as stated on the preceding page.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran is not shown to have a competent diagnosis of 
PTSD that can be linked to a potentially verifiable stressor 
from his period of active service.  

3.  The currently demonstrated schizoaffective disorder is 
shown as likely as not to have had its clinical onset during 
his active service.  



CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by PTSD 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2009).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by a schizoaffective disorder is due to 
disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

Prior to the decision on appeal, in an June 2005 letter, the 
Veteran was provided notice regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need to advise VA of or submit any 
further medical evidence that pertained to the claims.  In a 
March 2006 letter, the RO advised the Veteran of how 
disability ratings and effective dates are assigned.  

The case was thereafter readjudicated in a January 2010 
Supplemental Statement of the Case (SSOC).  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or a supplemental statement of the 
case, is sufficient to cure a timing defect).  

Although the Veteran has not identified or shown that any 
potential errors are prejudicial, the Board finds that any 
arguable lack of full preadjudication notice in this appeal 
has not, in any way, prejudiced the Veteran.  See Shinseki v. 
Sanders, 07-1209 slip op. at 11-12 (April 21, 2009).  Hence, 
the Board finds that the VCAA notice requirements have been 
satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
post service private treatment records, statements from the 
Veteran's representative, and the Veteran's own statements.  

Additionally, as the Board will discuss, the Veteran was 
provided with VA examinations in August 2009 and January 
2010.  The reports of these examinations reflect that the 
examiners reviewed the Veteran's past medical history, 
recorded his current complaints, conducted an appropriate 
psychological examination and rendered an appropriate 
diagnosis and opinion consistent with the remainder of the 
evidence of record.  

The Board therefore concludes that the examinations are 
adequate for the purposes of this decision.  See 38 C.F.R. § 
4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran and his representative have not 
contended otherwise.  

As discussed, the VCAA provisions have been considered.  The 
Veteran has been specifically notified of the evidence needed 
to substantiate the claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  He was an 
active participant in the claims process and he responded to 
VA's requests for information.  

Any error in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Conway, supra.  

As such, there is no indication that there is any prejudice 
to the Veteran in considering this matter on the merits.  Id, 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
38 C.F.R. § 3.303(b) provides that service connection may be 
granted where a disease manifests itself in service (or 
within the presumptive period) but is not identified until 
later, and the evidence shows (a) a continuity of related 
symptomatology after discharge and (b) that the present 
condition is related to that symptomatology.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

The veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  If the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


Service Connection for PTSD

The Veteran asserts that he has PTSD as a result of sexual 
harassment during service.  

At an August 2009 and January 2010 VA examination, the 
examiners diagnosed the Veteran with schizoaffective 
disorder.  

Therefore, the Board finds after a careful review of the 
Veteran's claims file that the Veteran has not presented 
competent evidence to support a diagnosis of PTSD.  The Board 
notes that Congress specifically limits entitlement to 
service-connected disease or injury where such cases have 
resulted in a disability and in the absence of a proof of 
present disability there can be no claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition, the existence of current disability must be 
shown by competent medical evidence.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  

The Board notes that at one time during the appeal the 
Veteran stated that he had PTSD and that a layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998).  Therefore, 
the claim of  service connection for PTSD must be denied.  

As noted, the Board observes that in a recent case, the 
United States Court of Appeals for Veterans Claims (Court), 
found that the Board's analysis of a PTSD claim is not 
necessarily limited only to that diagnosis, but rather must 
be considered a claim for any mental disability that may 
reasonably be encompassed by several factors including the 
claimant's description of the claim, the symptoms the 
claimant describes, and the information the claimant submits 
or that VA obtains in support of the claim.  

The Court explained that, reasonably, the appellant did not 
file a claim to receive benefits only for a particular 
diagnosis, but for the affliction (symptoms) his mental 
condition, whatever that is, causes him.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  

The Board notes that, in records from August 1989, a private 
physician reported a diagnosis of acute psychosis as well as 
psychotic features.  A December 2004 private treatment note 
indicated a diagnosis of bipolar disorder with psychotic 
features.  Finally, an August 2006 private treatment record 
noted a diagnosis of major depressive disorder and psychotic 
features.  

Significantly, the Veteran did not relate history of sexual 
abuse related to service at the time of these diagnoses were 
rendered.  Moreover, on this record, he is not found to have 
provided specific verifiable information concerning an 
episode of sexual abuse during his period of active service.  

In fact, during his September 2006 hearing, the Veteran 
testified that he experienced sexual harassment and resisted 
reported advances made by a superior (see page 4).  
Significantly, the Veteran denied reporting the harassment to 
anyone (See page 6).  

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  This is the essence of the 
third part of the Hickson analysis.  

Therefore, the Board finds that, in the absence of a current 
diagnosis of PTSD due to potentially verifiable stressor, the 
claim must be denied on this record.  


Service Connection for Schizoaffective Disorder

The service treatment records note a January 1983 visit by 
the Veteran to a mental health seminar.  In November 1983, 
the Veteran was seen for trouble sleeping.  

His service personnel records from September 1983 to December 
1983 demonstrate a decrease in the Veteran's performance 
evaluations from the prior evaluation in September 1982 to 
September 1983.  

An April 2004 private treatment note indicated that, from 
1984 to 1990, the Veteran had divorced his first wife and had 
a history of mental health illness with complaints of 
aggression.  

The private treatment note also indicated that, from 1998 to 
2005, the Veteran separated from his second wife on account 
of his mood swings, unemployment and financial difficulties.  

During an August 2009 VA examination, the Veteran reported 
having had no problems in basic training, but felt later like 
he was being picked on.  He had one supervisor who screamed 
at him and made him feel nervous.  

The Veteran reported symptoms of depression that he believed 
began in 2006 when he and his wife were experiencing 
financial difficulty as a result of difficulty keeping a job.  
Subsequently his wife asked him to leave.  He reported having 
decreased energy, feeling that people talked down to him, 
preferring  to be alone, and feeling strange around people.  

The examiner noted that the Veteran denied a history of 
childhood trauma or abuse and had been hospitalized after 
attempting suicide in 2006.  The examiner indicated that he 
had no significant post military stressors or significant 
remissions in his symptoms.  

The examiner further noted that the Veteran had worked in 
retail for approximately six months, for Frito-Lay for three 
to four years, at a manufacturing plant for about six months, 
and as a painter for about 10 years. 

On mental status examination, the Veteran reported continuing 
to have feelings that people were out to get him and having 
felt this way since he was in the military.  The examiner 
provided a diagnosis of schizoaffective disorder and assigned 
a GAF score of 55.  

The VA examiner opined that the Veteran had difficulty 
adjusting to his job and had a history of occupational 
dysfunction, as well as poor interpersonal adjustments.  

Moreover, the examiner noted that the Veteran had a depressed 
mood and had been disturbed to the point where he actually 
attempted suicide.  The Veteran was noted to meet the 
criteria for a diagnosis of a schizoaffective disorder that 
at least as likely was present in his early military career, 
given his reports of poor adjustment documented in his file.  

In January 2010, another VA examiner agreed with the other 
examiner's opinion noting that it was at least likely as not 
that the diagnosis of schizoaffective disorder was related to 
the Veteran's poor adjustment during military service.  

The examiner also agreed with the prior VA examiner's 
diagnosis and GAF score noting that this was consistent with 
the Veteran's presentation on previous examination that 
reported a diagnosis of major depressive disorder and 
psychotic symptoms.  

The diagnosis of schizoaffective disorder was noted to take 
into account of the presence of both affective disorder 
symptoms shown in the Veteran's treatment records.  

The examiner concluded that there was no significant 
discrepancy between the Veteran's treatment records and the 
diagnosis of schizoaffective disorder because both included 
mood disorder and psychotic disorder symptoms previously 
identified.  

In light of the competent medical opinion of the Veteran 
having a current diagnosis of a schizoaffective disorder that 
was found to have been present in service and the documented 
history of fairly continuous mental health issues since 
service, the Board finds the evidence to be in relative 
equipoise is showing that the currently demonstrated 
schizoaffective disorder had its clinical onset in service.   

In resolving all reasonable doubt in the Veteran's favor, 
service connection is warranted.  



ORDER

Service connection for claimed PTSD is denied.  

Service connection for a schizoaffective disorder is granted.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals  






 Department of Veterans Affairs


